2. Bangladesh
The next item is the debate on six motions for a resolution on Bangladesh.
author. - Mr President, Bangladesh is a country that I have visited many times and one of which I am very fond. Indeed, I have many friends of Bangladeshi origin in London and I follow the political situation there very closely.
This resolution acknowledges that the situation has deteriorated significantly in recent months, such that there are now real concerns about law and order, human rights and, indeed, the mere survival of democracy in that country, which is highlighted throughout this resolution.
When the electoral process was suspended in January, I think most of us hoped it would just be a matter of weeks before elections could take place, but the weeks have become months, and months have now become years, before a new democratically-elected government can be in place.
In the mean time, we have the unconstitutional and unsatisfactory situation of a civilian caretaker government with the support of the military trying to keep law and order in an increasingly desperate and violent climate. Two former prime ministers are in jail. There have been riots at the university, hundreds of arrests (including of academics) and allegations of assaults and torture.
This cannot be the way forward and, as paragraph 11 makes clear, I am sure we in the European Parliament stand ready to help and assist to bring the return of democracy to Bangladesh as soon as possible.
author. - Mr President, Bangladesh is territorially about the same size as Greece but has a population almost twice that of Germany. It became a nation only in 1971 following years of civil war which involved neighbouring ex-British colonies, Pakistan and India. Bangladesh suffered 15 years of military dictatorship and, although civilian government was restored in 1990, the country is far from having a true democracy.
Today, it is a very poor nation plagued by widespread corruption, political interference by the military, severe abuses of human rights, bans on political activities, discrimination against women, religious extremism and a long list of other evils, some of which are mentioned in the resolution. Yet, as is stated clearly in Recital N: 'the EU and Bangladesh have good long-lasting relations and are important economic partners'. This is true, but so much for choosing our friends and partners and so much for being successful in helping such friendly nations to improve their state of prosperity, their level of democracy and the rule of law.
In fairness, the EU has tried to improve things in Bangladesh, but has it tried hard enough? Has the aid given to Bangladesh been directed properly at improving the nation's productivity infrastructure or has it been deviated into the pockets of corrupt officials? Has the pressure on the military to stop interfering with the nation's political life been severe and determined enough, or has it been weak and ineffective?
One can provide one's own answers to these questions. However, my view is that we are a long way from doing what is necessary; there is an urgent need to review our policy on Bangladesh, not excluding the implementation of sanctions and certainly including the serving of stern warnings to neighbouring Pakistan and India to resist the temptation of interfering in the internal affairs of Bangladesh.
author. - Mr President, like my colleague Robert Evans, I also represent, in London, our region, over 150 000 constituents of Bangladeshi origin.
Bangladesh is a large and strategic South Asian country, and once again regrettably is in the news with the August student demonstrations and the arrest of three former prime ministers in a process aimed at combating corruption, but unfortunately and perversely having the appearance of attempting to stifle the democratic, albeit deeply divided, political classes.
The caretaker government has reassured the EU and the USA that it will proceed to democratic elections at the end of 2008, once the electoral registration process is completed and robust enough against electoral fraud. However, the timescale appears very long, and there are suspicions that the military, whose profile politically has recently risen, are keen to radically alter the political complexion of the country by removing from circulation the two warring protagonists, ex-prime ministers Sheikh Hasina and Khaleda Zia. It is difficult to understand why they are not released on bail pending trial, and furthermore why the initial arrests were so melodramatic and lacking in due process under the emergency powers - which this resolution rightly calls for to be lifted, as well as calling for EU diplomatic observers to be present at the two ladies' trials.
Certainly, Western aid donors are watching Bangladesh very carefully, given the concerns about the deteriorating human rights situation over the last few years and also increasing Islamist radicalisation of its society and a departure, very sadly, from its original course of secular multi-party democracy - a model we in the EU should strongly continue to support for that country.
author. - (PL) Mr President, the next country we are to discuss during this afternoon's debate is Bangladesh, where fundamental rights are also being breached. Having heard about all these individual cases we are bound to wonder how such a situation can exist in a world that is increasingly subject to so-called globalisation, that is networked by economic organisations and even more so by political ones, a world that has seen the establishment of the United Nations and of the European Union on our own continent, and a world where there are so many organisations claiming to respect human beings. We might well ask ourselves why globalisation of fundamental humanitarian principles has not taken place.
It seems to be a problem affecting our times and our organisations. Everyone is interested in politics and economics, but when it comes to giving politics and economics a human dimension, so that no further harm is done to humble ordinary people, we appear to be helpless.
Commissioner Reding said a moment ago while we were discussing Burma that there is a danger that we will becomes helpless again and fail to react against these injustices. We need to understand, however, that certain steps have to be taken and that there is an imbalance between the scale of our political activities, our economic activities and the extent of compliance with standard fundamental rights.
I should also like to draw attention to another issue. In the declaration reference is made to the emergence of persecution for religious reasons amongst others. I should like to point out that religious persecution is generally, though not always, directed against Christians, notably Catholics. At a global level, Catholics are currently the group most frequently persecuted and killed for their faith. We should stick to the facts and when we refer to persecution we should remember who is persecuting whom.
author. - (SV) Mr President, I think that Bangladesh has been a country of great hope. It has religious freedom, women in rural areas have access to microcredit and we could see a local economy beginning to develop.
These positive trends have been quickly reversed, however, in a country where terror is spreading. In order to tackle corruption, according to the government, journalists, lawyers, political actors and student activists are being imprisoned. If I may say, putting everyone in prison is a bad way to tackle corruption, to say the least. We promise that we will help Bangladesh on the path to democracy and there must be a will on the part of the government.
Before I finish, I want to raise something that is in the resolution, but which perhaps not many will talk about and which I think is important, as I have spent a lot of time with people in slums. There were people in the old regime, in the ruling class, who took land, but when the government attempted to take back that land, millions of poor people, poor peasants and people in slums were evicted from their homes, from the last small shred of hope of survival which they had through a small piece of land. We must also think of these people when we are fighting for democracy in Bangladesh, as they have the least voice of all. They have the least power of all.
on behalf of the PPE-DE Group. - (PL) Mr President, the situation in Bangladesh is certainly worrying. Action has been taken, however, with a view to holding elections at the appointed time. There is concern, nevertheless, that the Election Commission's work programme presented in July 2007 will not be completed on time. We should recall that the European Union's observation mission came to an end on 22 January, when the United Nations also withdrew its support.
We cannot abandon Bangladesh at this stage. We must send observers with a broad remit. The observers should also monitor criminal proceedings under way and arrests of ordinary citizens. It is particularly important to exert pressure on the authorities to secure the freedom of the students arrested during the protests of 28 August 2007. We should react swiftly, providing wide-ranging aid; if we fail to do so, we cannot expect the elections to take place at the appointed time.
on behalf of the PSE Group. - (PL) Mr President, almost a year has gone by since the last European Parliament resolution on Bangladesh. Despite our high hopes the situation in the country has deteriorated. The elections planned for January of this year did not take place and were postponed until the end of 2008. With the support of the army, the interim government declared a state of emergency.
The current leadership is openly restricting all political activity and the freedom of the press and other media. The individuals arrested include two former prime ministers, 160 leading politicians and over 100 000 civilians. The brutal suppression of the student protests against the army at Dhaka University in August of this year gave rise to serious concern at international level.
In view of the aforementioned events, the Council and the European Commission should monitor the situation carefully. They should press first and foremost for independent institutions and political parties in Bangladesh to be allowed to resume their activities. It is essential to send another observation mission and provide technical assistance, which could make a positive contribution to preparations for free democratic elections. Only if all the interested parties work together will it be possible to stabilise the situation in Bangladesh effectively.
Mr President, it is obviously a good thing that the human rights situation in Bangladesh is being exposed here in the northern hemisphere. After all, we have seen the present regime attempting to silence the legitimate political protest of students and journalists through arbitrary arrests and detentions. Since the new government took over in January 2007 more than 250 000 people have already been locked up. Since the declaration of the state of emergency, the army has been responsible for countless cases of torture and murder.
However, I would really like to expose another issue, an issue that is endemic in that state and that carries on regardless of changes of government. It is something that is often neglected by all kinds of human rights organisations, because evidently it is something that simply cannot be spoken about. I am talking about the wholesale and systematic gang rape that takes place in Bangladesh. The violence against women and young girls is one of the most heinous violations of human rights in that Islamic state. This kind of violence encompasses sexual and domestic violence, gang rape, throwing acid over women and honour killings. Whether or not people want to hear about it, it is undeniable that by means of these atrocities extremist Muslims want to cleanse Bangladesh of its religious minorities in order to transform the country into a monolithic, Islamic state. Every government of Bangladesh has failed to act and this is a downright disgrace. Bangladesh ratified the UN Convention on the Elimination of All Forms of Discrimination against Women in 1984. It is high time that Parliament sent out a very clear signal to the Bangladeshi Government to inform it of its responsibilities.
(ET) Ladies and gentlemen, neither the European Union nor the UN suspends its election observation missions lightly; unfortunately we had to do so in Bangladesh. In January the activity of democracy was suspended with the support of the military in a country whose two main parties, in the only example of its kind in the world, are led by women.
I admit that combating coercion and corruption is important for an effective economy and politics, although dirty methods such as suppressing demonstrations, gagging the press and undermining fair judicial proceedings may not be employed to that end. For nearly twenty-five years Bangladesh has been moving towards the European model. Secularism, hand in hand with religious tolerance, human rights and freedom of speech are values which our Parliament supports with all possible means.
We should therefore do all we can to put Bangladesh back on the road of democracy. The technical assistance to organise elections and the bipartite working groups are the least the European Union can do. We demand an immediate end to the state of emergency and to military intervention.
Member of the Commission. - Mr President, the European Commission shares the concern at the human rights situation in Bangladesh articulated in the draft parliamentary resolutions. The European Union, by the way, has a commendable history of constructive engagement on human rights and democracy with Bangladesh, and the decision to send an EU election observation mission to scrutinise the abortive 2007 elections and to suspend the mission in the face of the Awami League boycott and compelling evidence of efforts to rig the polls, is an example of that engagement.
In the wake of the formation of the military-backed caretaker Government and the declaration of a state of emergency in January 2007, the EU has sought to balance strong support for a return to democracy in 2008 with the rigorous monitoring of the human rights situation. This is reflected in the European Commission's intention to extend substantial support, alongside eight other international development partners, to the development of a voter list with photos. Parliament will recall that profound misgivings over the list prepared for the 2007 elections were a key factor in the postponement of the polls.
The EC delegation in Dhaka is closely following the voters' list pilot project and has provided highly positive feedback on the process. The EU has, however, consistently made clear that progress on technical preparations for the elections must be matched by progress on political reforms, and as the EU troika underlined during its visit to Dhaka in June, the political parties must be implicated in the reform process as soon as possible.
In an encouraging move, the Bangladesh Election Commission has now announced a schedule for consultations with the 15 principal parties in the country.
The EU has made strong representations to the Government of Bangladesh, and to the military, on the need to ensure respect for the human rights and due process, most recently during a local EU troika démarche to the Foreign Affairs advisors on 8 August. That démarche also provided the opportunity to raise seven individual cases of human rights violations.
The Government has provided detailed responses to some of those cases. EU heads of mission will continue to pursue human rights concerns with the authorities, with a view to ensuring that those who have committed abuses are appropriately punished and the others released. As to the specific case of United Nations Special Rapporteur, Sigma Huda, the head of the EC delegation in Dhaka has conveyed concerns regarding her medical condition and treatment to the Ministry of Foreign Affairs. I understand that Mrs Suda is appealing the decision of the trial court, and the EC will follow the case very closely.
Support for human rights and good governance also constitutes one of the three priorities for the EC financial assistance to Bangladesh under the country strategy paper for 2007-2013, alongside human and social development and trade and economic development. EUR 55 million have been earmarked for action under that priority for the period 2007 to 2010.
In conclusion, the European Commission remains optimistic that Bangladesh is on track to hold credible parliamentary elections in 2008. We are extending substantial political and financial support to that goal, while - and I would like to underline this - remaining very vigilant on human rights and other concerns.
The debate is closed.
The vote will take place at the end of this afternoon's debates.